Citation Nr: 0938349	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as a social and emotional condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served honorably on active duty from June 19, 
1974, to July 24, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in 
February 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denying the 
veteran's claim for service connection for a psychiatric 
disorder, inclusive of a social or emotional condition.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2009, a 
transcript of which is of record.  At such hearing, the 
Veteran submitted additional documentary evidence with a 
waiver for its initial consideration by the RO.  


FINDINGS OF FACT

1.  The Veteran served on active duty from June 19, 1974, to 
July 24, 1974.  

2.  During his short period of service, the Veteran was found 
to be experiencing a personality disorder and there is post-
service medical evidence of variously diagnosed personality 
disorders; however, as there is no competent evidence of an 
in-service superimposed injury causing additional disability, 
the Veteran's personality disorders are not recognized as a 
disability for VA compensation purposes.  

3.  An acquired psychiatric disorder is not shown in service 
or for many years following the veteran's discharge from 
service and competent evidence linking the veteran's in-
service personality disorder or any incident of service to 
any acquired psychiatric disorder first shown many years 
post-service is lacking.  




CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation providing VA 
compensation benefits, and service-connected compensation 
benefits may not be paid for this defect.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  An acquired psychiatric disorder, to include cyclothymic 
disorder, major depression with psychosis, a bipolar 
disorder, and a schizoaffective disorder, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.326 (2009); VAOPGCPREC 82- 90.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's letter of April 2007.  The 
Veteran was thereby advised of the Court's holding in 
Dingess/Hartman.   

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter of April 2007 
was furnished to the Veteran prior to the RO's initial 
adjudication of the claim at issue, in accord with Pelegrini.  

The U.S. Court of Appeals for the Federal Circuit has 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In this case, neither the Veteran nor his 
representative has pled any error with respect to the content 
or timing of the VA's duty to notify.

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record includes the veteran's service treatment records, 
in addition to a variety of examination and treatment records 
compiled by VA and non-VA sources during post-service years.  
Moreover, the Veteran does not indicate that any medical 
record or other evidence is absent from the claims folder.  

As to any duty to provide an examination and/or opinion 
addressing the question of current disability and the 
existence of a nexus between current disablement and service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this instance, no VA medical examination has been afforded 
the Veteran and none is deemed to be in order.  The Veteran 
served on active duty for only about five weeks and during 
that time it was determined by service department medical 
personnel that the Veteran suffered from a personality 
disorder, which the Board notes is not an entity for which VA 
compensation is payable.  Moreover, there is no showing of an 
acquired psychiatric disorder in service or for years 
following the veteran's discharge from service and no medical 
professional links any psychiatric disorder diagnosed after 
service to the veteran's period of military service or any 
event thereof.  On the basis of the foregoing, the Board 
finds that there is no duty to provide any medical 
examination or to obtain a medical opinion.  Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board further finds that VA has satisfied its duties under 
the VCAA.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder. 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2009); Beno v. Principi, 3 
Vet. App. 439 (1992).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992))..  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran argues that he was subjected to abuse from his 
drill instructor from the first day of basic training and 
continuing thereafter and that such abuse caused him 
emotional harm.  Contrary to the RO's finding, he asserts 
that his in-service mental problems preceded the entry of 
July 2, 1974, in service treatment records as to his seeking 
assistance from a chaplain.  The Veteran claims that the in-
service abuse led to the onset of mental illness, although an 
acquired psychiatric disorder involving depression was not 
diagnosed until the late 1970s or treated until 1995.  

A medical examination at service entrance in May 1974 was 
negative for complaints or findings of an acquired 
psychiatric disorder.  Service treatment records indicate 
that on July 2, 1974, the Veteran was sent to see the 
chaplain because of a personal problem and the chaplain 
recommended that the Veteran be seen at the mental health 
clinic as soon as possible.  He was referred on the following 
day and seen two days later, when it was noted that there was 
manifested low self-esteem, a lack of self confidence, and 
difficulty meeting the standards of basic military training.  
The evaluation at that time suggested that the veteran's 
adjustment to basic military training would be marginal.  He 
was then returned to his unit with a statement indicating the 
he should be returned to duty.  On the same date, he was 
counseled by his staff sergeant as to his unsatisfactory 
performance during for the second week of training.  

On the 19th day of training, the Veteran was again referred 
to the mental health clinic for reevaluation, which 
culminated in entry of a diagnosis of an inadequate 
personality, a character and behavior disorder.  There was 
noted to be suggested a behavior pattern characterized by 
ineffectual responses to emotional, social, intellectual, and 
physical demands.  While neither physically or mentally 
deficient, the Veteran was noted to manifest inadaptability, 
ineptness, poor judgment, social instability, and a lack of 
physical and emotional stamina.  This appeared to be a 
chronic behavior pattern which might be highly resistant to 
change, and, as a result, removal from training and 
administrative separation were recommended by the Acting 
Chief of the Mental Hygiene Service.  The veteran's 
separation from service was thereafter effectuated on that 
basis.  

Medical evidence developed post-service discloses that the 
Veteran underwent five months of treatment during 1983, when 
there was noted to be a two to three year history of mental 
problems.  Intelligence and personality testing were 
undertaken.  The intake assessment was of rule out 
organicity.  Subsequent evaluation and testing by VA and non-
VA sources yielded various diagnoses, among which were a 
schizotypal personality disorder, a cyclothymic disorder, a 
personality disorder not otherwise specified, a dependent 
personality disorder with passive-aggressive features, major 
depression with psychosis, bipolar disorder, social phobia, 
and a schizoaffective disorder.  

Information provided by the Social Security Administration 
indicates that the Veteran was found to be disabled by that 
agency from March 1994 due to an affective disorder.  

In a statement, received by the RO in August 2007, the 
veteran's former spouse reported that at the time of the 
veteran's entry onto active duty he was physically and 
mentally sound.  Also noted was a profound change following 
the veteran's return from active duty, based on significant 
depression, crying spells, and avoidance of family functions.  

Testimony furnished by the Veteran at his June 2009 hearing 
was to the effect that he was excited about joining the Air 
Force and beginning a career of military service, but that he 
was targeted by his drill instructor from the first day of 
day of basic training and subject to much abuse to the point 
that his spirit was broken.  He indicated as well that he was 
first diagnosed as having a psychiatric disorder in the late 
1970s.  

A review of the record shows that the Veteran has been 
diagnosed as having an inadequate personality in service and 
a personality disorder of one or more forms during post-
service years.  Service connection is not available for a 
personality disorder in service without competent medical 
evidence of a superimposed psychiatric disorder.  38 C.F.R. 
§§ 4.9, 4.127; VAOPGCPREC 82- 90; see also, Carpenter v. 
Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  There is no competent evidence of an 
in-service superimposed injury that resulted in additional 
psychiatric disability.  However, the veteran contends, in 
essence, that his in- service psychiatric symptoms 
represented the onset of an eventually diagnosed acquired 
psychiatric disorder or that he has a current acquired 
psychiatric disorder that is linked to an incident of 
service.  

A grant of service connection for an acquired psychiatric 
disorder is likewise not in order.  Service treatment records 
are negative for indicia of an acquired psychiatric disorder, 
and it is not demonstrated that the Veteran served on active 
duty for a period of at least 90-days so as to be entitled to 
a presumption of service incurrence accorded certain chronic 
diseases, such as a psychosis.  See 38 C.F.R. §§ 3.307, 3.309 
(2009).  Rather, the medical evidence discloses that it was 
not until 1983 or later that an acquired psychiatric disorder 
was initially diagnosed.  As well, none of the competent or 
medical evidence establishes a link between the veteran's 
acquired psychiatric disorder, first shown many years after 
service, and his military service or any incident therein.

The veteran's oral and written testimony and the lay 
affidavit furnished by his former spouse represent the only 
evidence of record relating an acquired psychiatric disorder 
to his period of service.  These statements are not competent 
evidence to establish the etiology of his current psychiatric 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge, 
and require the special knowledge and experience of a trained 
medical professional.  Because they are not medical 
professionals, the veteran and the lay affiant are not 
competent to offer a determination that his current 
psychiatric disorder is the result of military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this case, despite being offered the opportunity to do so, 
the veteran has presented no competent evidence to support 
his claim of entitlement to service connection for a 
psychiatric disorder.  None of the medical data on file, both 
from VA and non-VA sources, relate his acquired psychiatric 
disorder to his military service or any event thereof.  
Accordingly, service connection for an acquired psychiatric 
disorder is not warranted.

In reaching this decision the Board has the provisions of 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the veteran's claim, that doctrine of 
reasonable doubt is not applicable to this appeal.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for an acquired psychiatric disorder, 
claimed as a social and emotional condition, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


